ELLETT, Justice:
This matter involves the construction of Article VI, Sec. 24, of the Utah Constitution, as amended in 1972, which reads:
The presiding officer of each house, not later than five days following adjournment, shall sign all bills and joint resolutions passed by the Legislature, certifying to their accuracy and authenticity as enacted by the Legislature.
The facts are not in dispute: House Bill 41 passed the House on the third reading on January 24, 1975. It passed the Senate with amendments on February 21, 1975. It was then referred to a conference committee on February 24, and both houses concurred with the committee report and passed the final bill on March 4, 1975. It was signed by Mr. Rencher, Speaker of the House, on March 5, 1975. The legislative session ended March 13, 1975. However, Mr. Dean, President of the Senate, through oversight neglected to sign House Bill 41 within the five days following adjournment. The bill was engrossed and sent to the Governor, who signed the same on March 20, 1975. However, Mr. Dean, as President of the Senate, did sign his name on a separate signature sheet, and the same was filed in the office of the Secretary of State on March 24, 1975.
The Attorney General was of the opinion that House Bill 41 could not be published as a part of the regular session laws of Utah, 1975, for the reason that the signature of the President of the Senate was not written on the signature sheet attached to the bill.
Mr. Dean and Mr. Rencher petitioned this court to issue an alternate writ of mandate requiring the defendants to cause House Bill 41 to be included in the published laws of Utah, 1975, or to show cause why they should not do so.
The Constitution of Utah says that the presiding officers of the two houses of the Legislature shall sign all bills. There is no discretion in either officer to refuse to sign any bill which has been passed by the house over which he presides.
If either presiding officer could withhold his signature until the required five days had elapsed, he would have a veto power greater than that vested in the Governor. In order to prevent a bill from becoming a law, the Governor must do an affirmative act, to wit, return it to the house in which it originated with his objections noted thereto. If he fails to return the bill within five days after he receives it, it will become a law in like manner as if he had signed it.1
If the argument of the Attorney General is correct, each presiding officer has a veto power by simply doing nothing.
No such power was ever intended to be given to the President of the Senate or to the Speaker of the House. Neither of those officers seeks such power, and by this proceeding they seek to have this court say that they do not have that power.
*171The purpose and intent of the section above quoted is to give accuracy and authenticity to the legislation which resulted in the enactment of a bill.
There are other ways of ascertaining the accuracy and authenticity of an enactment. In the case of People v. Clayton 2 the territorial Supreme Court had the problem of determining whether an act of the territorial Legislature was properly passed. It quoted from Wharton on Evidence as follows :
[A] court will take judicial notice of the journals of a legislature to determine whether an act is constitutionally passed, or whether it has passed by reason of not having been returned in proper time by the governor. There is, then, no need of stating what appears upon the journals of a legislature relative to the passage of a law. Such matters are judicially noticed without averment, and the same effect given them as if averred. . . . Out of a multitude of citations not one is found in which any court has assumed to go beyond the proceedings of the legislature, as recorded in the journals, required to be kept in each of its branches, on the question whether a law has been adopted.
After Utah was admitted as a state, this court had before it the case of Ritchie v. Richards,3 wherein the question was presented as to whether an enactment of the Legislature was made according to constitutional requirements. Mr. Justice Bartch, with whom Justice Miner concurred, stated:
. When the enrolled act is assailed in a court of law on the ground that it was not constitutionally passed by the legislature, the court must determine whether there was a compliance or noncompliance with the mandatory provisions of the constitution respecting the mode and manner of the passing of the act. For this purpose, I have no doubt that, upon principle, as well as authority, the court may take judicial notice of the legislative journals, and, in a proper case, go behind the enrolled act, even when such act has been properly authenticated and deposited with the secretary of state, and examine such journals, giving their contents such weight as evidence as they may be entitled to receive, considering the manner in which they are kept, and circumstances under which the entries have been made;
The journals of each house clearly show that the bill was properly passed. Thus the need for certification by the presiding officer of a house is not the only means by which a court can determine the accuracy and authenticity of an enrolled bill.
If a presiding officer obstinately refused to do his duty to sign a bill, the courts could look to the journals, and if the bill was properly passed, the officer could be compelled to do his constitutional duty and sign the bill. If a recalcitrant presiding officer who seeks to prevent a bill which has been duly passed from becoming a law can be compelled to do his duty and sign his name, how can it be said that an officer who by oversight failed to sign cannot do his duty without court compulsion ?
Perhaps a presiding officer who refuses to do his duty and sign as required could be expelled from his membership in the Legislature, but he certainly ought not be permitted to defeat legislation which has been duly enacted by a failure to sign his name.
We hold that the requirement of the constitutional provision in question is simply to give evidence of the accuracy and authenticity of the bill, and if the officer fails or refuses to sign within the five-day period, the courts can determine from the journals of each house whether the proceedings relating to the enactment were accurate and authentic.
*172Two states of the Union have held as we now do.
The Nebraska Supreme Court had a case similar to the instant matter4 wherein the president of the Senate had not signed a bill in the presence of the Senate as required by Art. II, Sec. 20, of the Nebraska Constitution. In holding the law to be validly enacted, the court said :
. . . It is claimed that the “act for the maintenance and support of illegitimate children,” approved February 25, 1875 (Laws, 1875, p. 53), is void, because not signed by the president of the senate. An inspection of the original act, in the office of the secretary of state, shows that the act passed the house of representatives, and was duly attested, and was signed by the speaker of the house. The act is also attested by the secretary of the senate, and is approved by the governor, but is not signed by the president of the senate. Does this omission invalidate the act? Section 20, art. II of the Constitution of 1867 provides that “the presiding officer of each house shall sign publicly, in the presence of the house over which he presides, while the same is in session and capable of transacting business, all bills and joint-resolutions passed by the legislature.” . . . An examination of the journal of the senate at that session shows that the bill passed the senate by a vote of twelve in favor of and one against it. The signature of a presiding officer to a bill is a mere certificate to the governor that it has passed the requisite number of readings, and been adopted by the constitutional majority of the house over which he presides.
A like problem was before the Supreme Court of Kansas,5 wherein it was said :
A final objection is that the act was not signed by the presiding officers of the respectives houses within two days after its passage, as required by section 14 of article 2 of the constitution. If the contention of the plaintiff is sound, then a veto power rests in the presiding officers of the two houses, which has remained undiscovered from the organization of the state government to this time. It would undoubtedly be a very great surprise to the general public if it were to be declared by this court that the lieutenant governor and the speaker of the house, by merely delaying for more than two days to attach their signatures to it, could effectually kill a law duly passed by the senate and house. .
We are aware that other states have held similar constitutional provisions to be mandatory. However, we think our decision herein is more consonant with reason and the intent of the voters of this state when they approved the amendment.
Since there is no doubt at all about the accuracy and authenticity of House Bill 41, the defendants are hereby advised to include it in the Session Laws of Utah 1975. Since this matter was brought to have a determination of the legality of the bill, we do not deem it necessary to order the defendants to do their duty. No costs are awarded.
CROCKETT and MAUGHAN, JJ., concur.

. Article VII, Sec. 8, Utah Constitution.


. 5 Utah 598, 600, 18 P. 628 (1888).


. 14 Utah 345, 363, 47 P. 670 (1896).


. Cottrell v. The State, 9 Neb. 125, 128, 1 N. W. 1008, 1009 (1879).


. Aikman v. Edwards, 55 Kansas 751, 765, 42 P. 366, 371 (1895).